DUCKER, JUDGE:
Claimant, C. P. McDorman, of Route 2, Charleston, West Virginia, alleges that as he was traveling north on State Route 119 near Madison, Boone County, West Virginia, at about 8:00 o’clock P.M. on March 29, 1972, in his 1971 Buick Skylark automobile, the under portion of his car struck a piece of steel which had been placed over a hole in the bridge at a place called Low Gap on said highway. The car was damaged to the extent of $327.81, all but $50.00 of which having been paid to claimant by his insurance carrier. Claimant alleges damage in the amount of $300.00 to cover the $50.00 not paid as insurance and the value of the use of another car during the *198period in which he was deprived of the use of his own car on account of the accident.
The evidence is to the effect that the piece of steel which caused the damage was a steel plate about four or five feet long which had been placed over a hole in road, and had come loose from its bolting or other fastening, and was not sufficiently visible at night to be avoided. The claimant borrowed a car from his brother-in-law without any agreement to pay for its use, although claimant said he felt morally obligated to pay for such use.
As there was no agreement or any implied understanding between the claimant and his brother-in-law about any payment or compensation for the use of the brother-in-law’s car, we must hold that there was no liability for which the respondent was obligated to reimburse the claimant.
However, the claimant has proved the loss of $50.00 for which he was not reimbursed by his insurance carrier, and we, therefore, award the claimant the sum of $50.00.
Award of $50.00.